 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     JEREMY O.,
 8
                                Plaintiff,                 CASE NO. C19-1515 BAT
 9
            v.                                             ORDER AFFIRMING THE
10                                                         COMMISSIONER AND DISMISSING
     COMMISSIONER OF SOCIAL SECURITY,                      THE CASE
11
                                Defendant.
12

13          Plaintiff appeals the ALJ’s decision finding him not disabled. The ALJ found anxiety and

14   depression are severe impairments, plaintiff has the residual functional capacity (RFC) to

15   perform work at all exertional levels subject to other non-exertional and mental limitations; and

16   plaintiff cannot perform past relevant work but is not disabled because he can perform other jobs

17   that exist in the national economy. Tr. 45-51.

18          Plaintiff contends the ALJ misevaluated the opinions of Jan Kouzes, Ed.D., Thomas

19   Clifford, Ph.D., and Leslie Postovoit, Ph.D. and the Court should remand the case for further

20   proceedings. Dkt. 8. These doctors opined plaintiff is moderately limited in his ability to perform

21   activities within a schedule, maintain regular attendance, be punctual and complete a normal

22   work day or week. Dkt. 8 at 3. The ALJ erred, plaintiff argues, by giving the opinions great

23   weight but “no reason to reject” them. Id. at 3-4.




     ORDER AFFIRMING THE COMMISSIONER AND DISMISSING THE CASE - 1
 1          The Commissioner agrees the ALJ gave the opinions great weight but disagrees the ALJ

 2   rejected their opinions. Dkt. 11 at 2. The Commissioner argues, and the ALJ found, Drs. Clifford

 3   and Postovoit opined plaintiff can carry out short and simple instructions and while his mental

 4   conditions may affect his concentration, pace and persistence, plaintiff “would be capable of

 5   completing a normal work day and week.” Tr. 49; Dkt. 11 at 2. The ALJ also found Dr. Clifford

 6   opined plaintiff can perform work with no more than superficial public contact and has no

 7   limitations in adaptation, understanding or memory. Tr. 49. Dr. Postovoit affirmed Dr. Clifford’s

 8   opinions.

 9          The Court rejects plaintiff’s argument the ALJ rejected the doctors’ opinions without

10   giving a reason. Rather the ALJ accepted their opinions plaintiff could complete a work day and

11   week with the limits noted above. Given this, the Court cannot say the ALJ unreasonably failed

12   to account for the work limitations set forth by Drs. Clifford and Postovoit. Both doctors noted

13   plaintiff’s moderate limitations, concluded he could nonetheless complete a normal work day or

14   week, and opined plaintiff was “not disabled.” Tr. 154. The Court accordingly finds the ALJ did

15   not harmfully err in assessing these doctors’ opinions.

16          The ALJ also gave great weight to Dr. Kouzes’ opinions finding his opinions are

17   consistent with the opinions of Drs. Clifford and Postovoit. Tr. 49. Dr. Kouzes found plaintiff

18   had no or mild limitations in the ability to perform eight of thirteen basic work activities, Tr.

19   881-82, that plaintiff’s mental status exam showed he is within normal limits in all categories,

20   Tr. 883-84, and the duration of plaintiff’s impairments is 9-12 months. Tr. 882. Dr. Kouzes did

21   not state plaintiff was unable to perform gainful work activity.

22          The ALJ did not reject Dr. Kouzes’ opinions without giving any reason. Rather the ALJ

23   stated Dr. Kouzes’ opinions is consistent with the opinions of Drs. Clifford and Postovoits who




     ORDER AFFIRMING THE COMMISSIONER AND DISMISSING THE CASE - 2
 1   opined plaintiff could perform work subject to certain limitations. Based upon this interpretation

 2   the ALJ made a RFC determination that included the limits Drs. Clifford and Postovoits

 3   assessed. The Court cannot say the ALJ erred because it is appropriate for the ALJ to translate an

 4   opinion about a claimant’s condition where there is other evidence that provide opinions about

 5   the specific concrete restrictions caused by the claimant’s condition. See Stubbs–Danielson v.

 6   Astrue, 539 F.3d 1169, 1174-75 (9th Cir. 2008). That is what the ALJ did in interpreting Dr.

 7   Kouzes’ opinion as consistent with the opinions of Drs. Clifford and Postovoit. Dkt. 11 at 3. The

 8   Court thus affirms the ALJ’s determination that Dr. Kouzes’ opinion is consistent with and

 9   therefore sets the same limitations articulated by Drs. Clifford and Postovoit.

10          The Court accordingly AFFIRMS the Commissioner’s final decision and DISMISSES

11   the case with prejudice.

12          DATED this 6th day of February, 2020.

13

14                                                                A
                                                          BRIAN A. TSUCHIDA
15                                                        Chief United States Magistrate Judge

16

17

18

19

20

21

22

23




     ORDER AFFIRMING THE COMMISSIONER AND DISMISSING THE CASE - 3
